Citation Nr: 1424311	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  09-11 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for residuals of total left knee replacement.


REPRESENTATION

Appellant represented by:	Betty Jones, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had service from April 1971 to July 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the RO. The Veteran testified in a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in May 2013; a transcript of the hearing is of record.

A review of the Virtual VA claims file reveals that it contains no pertinent evidence not already contained in the Veteran's paper claims file.

The issue of entitlement to service connection for a left knee disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

Additional disability of a total left knee replacement was not the result of carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on the part of VA, nor is it an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of a total left knee replacement have not been met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

The record reflects that the RO provided the Veteran with the notice required under the VCAA in a pre-rating letter dated in December 2004. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained all records of the VA treatment at issue in this claim. The VA also obtained some records of private treatment for revision of left knee replacement. In addition, the Veteran was afforded a review of his claims file by a VA examiner, who provided an opinion with regard to whether the treatment he received by VA warranted a grant under the provisions of 38 U.S.C.A. § 1151. The VA physician reviewed the claims file, provided a thoroughly detailed history of the VA treatment received by the Veteran, and gave a definitive opinion on this matter that was supported by a stated rationale. The Board finds that it is an adequate opinion.

The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  

Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue on appeal, identified evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.

Laws and Regulations

The law provides that compensation may be paid for a qualifying additional disability not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable. 38 U.S.C.A. § 1151 (2013).

VA regulations provide that benefits under 38 U.S.C.A. § 1151(a)  for claims received by VA on or after October 1, 1997, as in this case, for additional disability due to hospital care, medical or surgical treatment, examination, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361 (2013).

If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met. In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability. See 38 C.F.R. § 3.361(c)(1)  (2013).

In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361(d) (2013). It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the Veteran or the Veteran's representative. 

To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination. Whether the proximate cause of a Veteran's additional disability or death was an event not recently foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. 38 C.F.R. § 3.361(d) (2013).

Analysis

A March 2003 VA operative report indicates the Veteran had complaint of a long history of left knee pain. As result thereof, he underwent left knee arthroscopy and medial femoral condyle abrasion plasty. A May 2003 orthopedic clinic note reflects that the Veteran continued to have residual pain in the left knee. He was educated about left total knee replacement and Veteran indicated that he wanted time to consider that option.

A July 2003 VA orthopedic clinic record reflects that the Veteran had decided to proceed with the left knee replacement. The Veteran acknowledged understanding about risk of revision surgery, given his young age and the fact that his right lower extremity has a knee arthrodesis. He was scheduled for left knee replacement surgery in August 2003.

The August 28, 2003 VA treatment record documents that the Veteran reported for left knee replacement surgery. The procedure was explained to him and he verbalized understanding. The procedure was performed that day.

September and October 2003 VA treatment records document the Veteran's progress status post (s/p) left knee replacement. A September 2003 Orthopedic clinic record reflects that his left knee was painful and stiff. He had not been doing very well in therapy with flexion (only to about 50 degrees, "less than we would like at this point"). It was dictated that if the Veteran did not get to 90 degrees of flexion, it would be very difficult for him to go up and down stairs and get out of a chair. An October 2003 VA orthopedic clinic note reports that the Veteran had increasing knee pain throughout the day. He could not find a comfortable position to sleep in. There were no complaints of fevers, chills, nausea or vomiting. Additionally, there were no complaints of instability.

On examination, there was no swelling or erythema and the knee was stable to varus/valgus stress. He demonstrated approximately 10 degrees of extension lag. X-ray report showed components were in good alignment. The assessment was knee pain s/p total knee arthroplasty (TKA) with extension lag.

A January 2004 VA treatment record reflects that the Veteran had no complaints except for ongoing discomfort in the left knee. Multiple films and dopplers were all negative. There were no signs of inflammation/erythema. It was reported that his moderate left knee pain was controlled with Tylenol #3. A June 2004 VA treatment record reports that April 2004 x-ray findings showed left TKA in anatomic alignment, unchanged since January 2004. A small spur was noted on the superior pole of the patella. There were no signs of infection.

A January 2006 VA orthopedic clinic note reflects that the Veteran had continued pain since the left TKA (2 years ago) and had not experienced full relief. Knee range of motion was 0-100 degrees. There was no effusion and the Veteran had good quad strength and control. He was stable to varus/valgus stress but had positive clunking with the maneuvers. The patella was stable to lateral stress. The Veteran indicated that he wanted a revision and examiner indicated that the revision would be planned.

On October 20, 2006, the Veteran provided informed consent and revision left TKA surgery was performed. Discharge summary days later document that the Veteran was feeling better and the Veteran verbalized understanding of necessary postoperative treatment and therapy.

A March 2007 VA treatment record documents the Veteran's complaint of worsening pain, mostly in left proximal tibia with swelling and limited active range of motion since the revision left TKA. He also complained of nausea and vomiting, fevers, chills/sweats and diarrhea. A WBC study was performed and was consistent with active infection in the left knee in the peri-prosthetic region.

A September 2007 VA treatment record, recording the findings of the August 2007 x-ray, documents that the Veteran is s/p left TKA with mild loosening of the components of the prosthesis. Additionally, there was a slight medial tilting of the patella.

A November 2007 private facility treatment record documents the Veteran's complaints of left knee pain. The Veteran reported his history of left TKA in August 2003 and revision in October 2006. The Veteran reported that he continued to have pain since the revision surgery. He reported that the pain tended to be lateral and he felt like his leg was "going to break". He felt his knee was unstable. He took Tylenol and Codeine for the pain. He walked with a severe limp; required the use of a cane; had difficulty putting on his shoes and socks; went up and down stairs non-reciprocal with the left foot first, but no part of his functional impairment was due to a history of right knee fusion.

On examination, his gait was abnormal because of an antalgic gain on the left and a knee fusion on the right. On the left knee, there was no erythema or increased warmth and no joint effusion was palpable. Range of motion was 0-95 degrees with pain. There was diffuse tenderness especially laterally and there was medial laxity with valgus stress. There was no laxity of the lateral soft tissue or flexion instability. X-rays of the left knee showed a posterior stabilized total knee arthroplasty.

The impression was loosening of left total knee arthroplasty revision. It was recommended that he be evaluated for infectious cause of loosening in the left knee.

A January 2008 operative report documents that the Veteran underwent revision of left total knee arthroplasty for aseptic loosening of left total knee arthroplasty.

In a March 2009 report of VA examination, the physician opined, after review of the claims file, that it was less likely than not that the persistent pain was caused or became worse as a result of VA or medical treatment. The physician explained that the underlying arthritic condition was the primary etiology of the Veteran's pain and the pain itself was not the result of the surgical procedure. The physician reported that it was the nature of the underlying disease process to produce the symptomatology that the Veteran was experiencing.

The physician opined, considering the overall habitat of the Veteran and nature of the surgical procedure that was undertaken, that the nature of the disease itself contributed to the Veteran's present complaint and the VA treatment had not resulted in additional disability as a result of carelessness, neglect, lack of proper care, error in judgment or similar incident of fault on the part of the attending VA personnel. The physician explained that there were no findings in the records to suggest that the VA failed to timely diagnose and properly treat the claimed disease process. He found that the Veteran's pain was not caused by or became worse as the result of the VA medical or surgical treatment/VA training/VA examination at the VA medical center. The physician concluded that there was no evidence of any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the attending VA personnel nor was the pain the result of an event that could not reasonably have been foreseen or anticipated by a competent and prudent health care provider. There was no evidence that VA failed to timely diagnose and properly treat the claimed disease or disability.

The threshold question in this case is whether additional disability was the result of VA treatment that was characterized by carelessness, negligence, lack of proper skill, error in judgment, other instance of fault on the part of VA prior to and in furnishing surgical treatment, or was an event not reasonably foreseeable.

In this case, the Board finds that the claim for entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability of a total left knee replacement due to treatment by the VA must be denied. 

As thoroughly documented above, in March 2009, a VA physician opined the VA treatment had not resulted in additional disability as a result of carelessness, neglect, lack of proper care, error in judgment or similar incident of fault on the part of the attending VA personnel. The physician explained that the underlying arthritic disease process was the primary etiology of the Veteran's knee pain. The physician noted that there were no findings in the records to suggest that the VA failed to timely diagnose and properly treat the claimed disease process of the left knee. He reported that the Veteran's pain was not caused by or became worse as the result of the VA medical or surgical treatment/VA training/VA examination at the VA medical center. Ultimately, the physician concluded that there was no evidence of any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the attending VA personnel nor was the post-operative left knee pain an event that could not reasonably have been foreseen or anticipated by a competent and prudent health care provider.

Further, the Board notes that the July 2003 VA orthopedic note documents that the Veteran understood the risk of a need for revision surgery, given his young age and the fact that his right lower extremity has a knee arthrodesis, yet elected to proceed with left TKA anyway.

The only evidence of record supporting the Veteran's claim is his general lay assertions. The Board accepts the Veteran's statements regarding residulas as competent and credible. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994). Regardless, the Board finds that the opinion of the VA physician in the March 2009 VA examination report to be more probative. The VA physician is a medical professional who reviewed the claims file, considered the reported history and contentions of the Veteran and used his medical expertise in reviewing the facts of this case in determining that additional disability of a total left knee replacement was not the result of carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on the part of VA, nor was it an event not reasonably foreseeable.  The Board again notes that during the hearing, the potential evidentiary defect was identified and the file was left open for 60 days in order to obtain supporting evidence.  Additional evidence was not submitted.

Thus, after careful consideration of all procurable and assembled data, the Board finds that the preponderance of the evidence is against compensation under 38 U.S.C.A. § 1151 for residuals of a total left knee replacement. There is no doubt to resolve. Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for additional disability of a total left knee replacement is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


